Citation Nr: 1601992	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to TDIU, further development of the record is necessary.  Despite the fact that the Veteran was afforded VA examinations in March 2008 to evaluate the functional impact of his various service connected disabilities, the record still does not contain sufficient evidence on which the Board can make a determination regarding the Veteran's claim, as there is no medical opinion as to the total functional impact of all of the Veteran's service connected disabilities on his ability to work. Furthermore, those medical opinions that are available do not have an adequate rationale.   

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  The Veteran's service connected disabilities, with a combined evaluation of 90 percent from April 18, 2007, meet the minimum percentage requirements during the entire period under review, and are thus not at issue. 

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  A copy of the Veteran's original claim for TDIU is not included with the electronic claims file.  However, from various statements submitted by the Veteran, the Board has gleaned that the Veteran retired from his last place of employment in July 30, 2004, and has not been employed since.  At the time of his retirement, the Veteran was employed as an electrician.

The Veteran was afforded two VA examinations in March 2008 for the purpose of evaluating the nature and functional impact of his various service-connected disabilities.  One examiner offered an opinion as to the functional impact of the Veteran's acquired psychiatric disorder, diagnosed as post-traumatic stress disorder (PTSD), while the other examiner offered an opinion as to the functional impact of the rest of the Veteran's service-connected disabilities.  In the general medical examination, the examiner reviewed the history of the Veteran's various service-connected disabilities, including diabetes mellitus type II, erectile dysfunction, hypertension, mild glomerulonephropathy, and mild diffuse sensorimotor polyneuropathy, and conducted a physical examination.  Rather than discuss the functional impact the various disabilities would have on the Veteran's ability to work, however, the examiner simply disregarded this portion of the examination entirely, stating only that the Veteran was not employed at the time of the examination.  Despite not discussing the functional impact of each disability on the Veteran's ability to work, the examiner opined that the "Veteran's current diabetes condition with related complications and the rest of his service-connected conditions would not affect his ability to work."  No rationale was provided for this opinion. 

In the mental health VA examination also conducted in March 2008, the examiner reviewed the Veteran's claim file and interviewed the Veteran.  Based on this examination, the examiner found that the Veteran experienced difficulty falling or staying asleep, irritability or outburst of anger, and hypervigilance, and confirmed the diagnosis of PTSD.  Furthermore, the examiner found that the Veteran experienced recurrent and intrusive recollections of the stressor event, and took efforts to avoid thoughts or activities that would arouse recollections of his trauma, which involved a markedly diminished interest in significant activities.  As for the Veteran's employment and the effect of the PTSD on his ability to secure employment, the examiner first found that the Veteran retired in 2004 and listed both eligibility by age and feet swelling as causes of retirement.  The examiner then found that the Veteran was not "unemployable due to PTSD symptoms alone at this time; however, he may experience mild interpersonal problems on the job due to anger/irritability".  The only other relevant finding made by the examiner was that the Veteran's reported symptoms associated with his PTSD, including sleeping problems, depressed mood, irritability, social withdrawal, and anhedonia, contributed to an occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, but with generally satisfactory functioning.  No rationale was provided for any of these findings or opinions. 

In his substantive appeal submitted in April 2011, the Veteran asserted that he should be entitled to total disability compensation because he felt he could no longer work due to his service connected disabilities, which he stated "have gotten worse over the years."  The Veteran then contended that  the VA examiner who conducted the March 2008 PTSD examination incorrectly found that he retired due to swelling feet, when in fact he retired because he was eligible due to years worked.  The Veteran further stated that he "was having medical problems due to the PTSD and neuropathy in which my feet were swelling due to the diabetes."  Moreover, the Veteran challenged the finding that he could do sedentary work and countered that he doesn't believe that he could do sedentary work as his feet swelling require that he keep his feet elevated throughout the day. 

In TDIU claims, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  Here, the Veteran underwent the two VA examinations during the applicable period, in March 2008.  The mental health examiner did offer the opinion that the symptoms of the Veteran's PTSD contributed to an occasional decrease in work efficiency, but the examiner who evaluated the Veteran's other service-connected disabilities neglected to even discuss what impact each other disability had on the Veteran's ability to secure employment.  However, both examiners did offer an opinion that the Veteran's PTSD and his other service-connected disabilities, respectively, did not impact his ability to secure employment.  Neither examiner offered any rationale for their conclusions, and no opinion which considered the functional impact of the Veteran's entire disability picture on his ability to secure employment has ever been obtained by the RO. 

The March 2008 VA examinations are not sufficiently responsive to the question of what impact the Veteran's service-connected disabilities, separately or in concert, had on the Veteran's ability to obtain or maintain substantially gainful employment.  Not only did the examiners not offer a rationale for their opinion that the Veteran's disabilities did not impede his ability to secure work, they did not consolidate their opinions from the two distinct examinations into one opinion regarding the Veteran's entire disability picture.  Furthermore, the examiners necessarily only considered the medical evidence regarding the Veteran's various disabilities that was available at the date of the examinations, March 27, 2008, which does not encompass the entire period at issue in this appeal. 

In light of the foregoing, a new VA opinion is needed which takes into consideration the entire record and specifically addresses the effect that the disabilities that are currently service-connected during the applicable period have on the Veteran's ability to obtain and maintain gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's treatment at the Tuscaloosa VA Medical Center (VAMC). 

2. Arrange to have the Veteran's file sent to a VA
examiner for the purpose of obtaining an opinion as to the impact the Veteran's service-connected disabilities have on his ability to secure and maintain "substantially gainful" employment.  The claims file must be made available to and reviewed by the examiner. 

The examiner should address the Veteran's functional and industrial impairment from all of his service-connected disabilities considered in concert.  The examiner should consider the Veteran's educational background as well as his occupational history of work as an electrician following service and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A complete rationale for all opinions must be provided. 

3. After completion of the foregoing, readjudicate the
TDIU claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




